Citation Nr: 1224530	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  12-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to VA death pension benefits after April 1, 2010.


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from July 1965 to June 1968.  The Veteran died on March [redacted], 1995.  The Appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 20120 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.  During the pendency of this appeal, the Veteran's claims file was transferred to the Regional Office located in St. Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington DC.


REMAND

In her March 2012 substantive appeal regarding the above-captioned claims, the Appellant elected to have a hearing in front of a member of the Board sitting in Washington, DC.  Upon receiving notification regarding the time, place, and location of the Board hearing, the Veteran submitted a May 2012 letter wherein she stated that she was not aware that she was required to be present at the hearing, and that she was unable to travel to Washington, DC, to participate in a hearing.  She then stated that she still wished to have a Board hearing held, but did not express a preference for the type of Board hearing in which she wished to participate.  Thereafter, the Appellant's above-captioned claims were certified to the Board for appellate review.

The Board finds that the Appellant is entitled to a Board hearing and, thus, remanding the above-captioned claims to the RO is required in order to afford her the opportunity to present testimony at a Board hearing.  See 38 C.F.R. §§ 20.700, 20.702, 20.703, 20.704, 20.705 (2011).

Accordingly, the case is remanded for the following action:

The RO must contact the Appellant and request that she choose between a Board hearing via video conference and a Travel Board hearing.  Thereafter, the RO must schedule the Appellant for the type of hearing chosen, to be held at the earliest opportunity available.  Notify the Appellant of the date, time, and location of the hearing, and put a copy of this letter in the Veteran's claims file.  Once she has been afforded the requested Board hearing, or in the event that she withdraws her hearing request or fails to appear, the file must be returned to the Board.

No action is required by the Appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

